Citation Nr: 0406549	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in evaluation of 20 percent 
for degenerative disc disease of the lumbar spine with 
decreased range of motion and residual scar from 
paraganglioma removal.  


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran retired from active duty in October 2002 after 
more than 23 years of service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in pertinent 
part, granted service connection for degenerative disc 
disease of the lumbar spine with decreased range of motion 
and residual scar from paraganglioma removal and assigned an 
initial evaluation of 20 percent.  

The veteran presented oral testimony at a personal hearing in 
September 2003 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran disagrees with the initial evaluation assigned.  
At his September 2003 personal hearing, the veteran testified 
that since his last examination in May 2002 his symptoms had 
worsened.  He reported that he can't sit or stand for a very 
long time, his back hurts, his legs go to sleep and he was 
prescribed medication for back pain.  He testified that these 
symptoms affected his employment and other activities.  He 
reported that he received treatment at a VA outpatient clinic 
in Tulsa and had seen his doctors in the two months prior to 
the hearing.  VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  After obtaining the necessary 
authorization, the VBA AMC should request 
recent treatment records for a lumbar 
spine disability from the veteran's 
private doctor mentioned in the September 
2003 hearing. 

3.  The VBA AMC should secure recent VA 
outpatient treatment records from the 
Tulsa VA Outpatient Clinic pertaining to 
treatment of the veteran's service-
connected lumbar spine disability.

4.  After completion of numbers 1-3 
above, the VBA AMC should schedule the 
veteran for VA orthopedic, neurological, 
and scar examinations to evaluate the 
nature and severity of degenerative disc 
disease of the lumbar spine with 
decreased range of motion and residual 
scar from paraganglioma removal.  The 
veteran's claims folder should be made 
available to the examiners, and the 
examiners are requested to review the 
claims folder in conjunction with the 
examinations.  
All special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups. 

a. The orthopedic examiner should provide 
ranges of motion of the lumbar spine in 
degrees of arc in all planes with a 
description of the normal range of motion 
of the lumbar spine.  The examiner should 
address the evidence of pain, weakened 
movement, excess fatigability or 
incoordination, and determine the level 
of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 
b.  The neurological examiner should 
determine the nature and severity of the 
degenerative disc disease of the lumbar 
spine.  The examinations should include 
any special diagnostic tests, including 
nerve conduction studies for symptoms 
related to his service-connected low back 
disability that are deemed necessary for 
an accurate assessment.  Any further 
indicated special studies should be 
conducted. 

c.  The scar examiner should describe the 
nature and severity of the residual scar 
from paraganglioma removal and determine 
the affect of the scar on the veteran's 
lumbar spine.   

A complete rationale should be given for 
all opinions and conclusions expressed.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim 
to include consideration of Diagnostic 
Code 5293 and the subsequent revisions 
affecting the rating criteria for the 
lumbar spine in September 2002 and 
September 2003.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


